McGrath, Judge,
concurring separately.
{¶ 23} I agree with the majority that the law demands evidence of the need for appointing a receiver beyond simply meeting the statutorily required thresholds. However, I would not in any way suggest that the trial court here acted with an unconscionable attitude or arbitrarily. I would find that, given the paucity of evidence as to the need for a receiver beyond that evidence that established the statutory thresholds, the appointment of a receiver here could not be reasonably justified under the law.